Title: To George Washington from Alexander Hamilton, 3 August 1792
From: Hamilton, Alexander
To: Washington, George



Sir,
Treasury Departmt 3d Augt 1792

I have the honor to enclose a letter from the Commissioner of the Revenue of the 25th of July, on the subject of a provisional Contract for the supply of the Lighthouse in New Hampshire; together with the Contract for your consideration & decision. I agree in the opinion expressed by the Commissioner of the Revenue. With the most perfect respect and truest attachment, I have the honor to be &c.

Alexander Hamilton.


P.S. Inclosed you will be pleased to receive the Copy of a letter of 31st May, just received from our Commissioners at Amsterdam. It announces a further Loan of 3,000,000, of florins at 4 ⅌ Cent.

